 DISTRICT 65, DISTRIBUTIVE WORKERSDistrict 65,DistributiveWorkers of AmericaandS.N.S. Distributing ServiceandNewburgh DyeingCompanyandPinto Service Corporation.' Cases22-CC-549, 22-CC-561 (formerly 2-CC-1304),and 22-CC-562 (formerly 29-CC-396)June 12, 1974DECISION AND ORDERBY CHAIRMAN MILLERAND MEMBERSKENNEDY AND PENELLOOn February 28, 1974, Administrative Law JudgeThomas A. Ricci. issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, and the General Counsel,S.N.S.Distributing Service, a Charging Party, andConcord Fabrics Inc., a Party in Interest, filed briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefsand has decided to affirm the rulings,findings,2 and conclusions3 of the AdministrativeLaw Judge and to adopt his recommended Order, asherein modified.4ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-edOrder of the Administrative Law Judge, asmodified below, and hereby orders that Respondent,District 65,DistributiveWorkers of America, NewYork, New York, its officers,agents,and representa-tives,shall take the action set forth in the saidrecommended Order as so modified:1.Delete paragraph 1 and substitute the follow-ing:"1.Cease and desist from inducing or encourag-ing any individual employed by S.N.S. DistributingService,Newburgh Dyeing Company, Pinto ServiceCorporation, or any other person engaged in com-merce or in an industry affecting commerce, toengage ina strike or a refusal in the course of hisemployment to use, manufacture, process, transport,or otherwise handle or work on any goods, articles,materials, or commodities or to perform any services;or threatening, coercing, or restraining the saidpersons, or any other persons engaged in commerceor in an industry affecting commerce, where in eithercase an object thereof is forcing or requiring any of469theabove or any other persons to cease doingbusiness with Concord Fabrics Inc."2.Substitute the attached notice for the notice ofthe Administrative Law Judge.1The Administrative Law Judge granted the General Counsel'smotion,made at the hearing,to consolidateCases 22-CC-561 and 562 with22-CC-549, and to amend the complaint to allege that Respondent engagedinunlawful secondary activitieswith respecttoNewburgh DyeingCompany andPinto Service Corporation.The AdministrativeLaw Judge,however, apparently by inadvertence,did not rule on the GeneralCounsel'sadditionalmotion to amend the caption to conform to the amendedcomplaint.We herebygrant this motion and correct the caption.2The Respondent has excepted to certaincredibilityfindings made bytheAdministrative Law Judge.It is the Board's establishedpolicy not tooverrule anAdministrativeLaw Judge'sresolutionswith respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect.Standard Dry Wall Products,Inc.,91 NLRB544, enfd.188 F.2d 362(C.A. 3, 1951). We have carefullyexamined the record and find no basis for reversing his findings.3In adopting the Administrative Law Judge's conclusion that S.N.S.Distributing Service was not an economically of ConcordFabrics Inc., theprimary employerherein,we agree thatBreweryWorkers Union No. 8,InternationalUnion of United Brewery, Flour, Cereal, Soft Drink & DistilleryWorkers of America, AFL-CIO (Bert P. Williams, Inc.),148 NLRB 728, isdistinguishable from the instant case.InWilliamsthe Board concluded thatan allyrelationship existed, finding,inter alia,that the primary employer'ssubcontracting of its work was caused by the imminent failure ofnegotiations with the union concerning future terms and conditions ofemploymentand represented an attempt to continueitsoperationsnotwithstanding a strike by its employees.The Board further found in thatcase that the secondary employer was aware that its contract with theprimary employerwas contingent on the outcomeof the latter's negotiationswith the union and that,by entering into a final contractwith the primaryemployer onlyafter the commencement of thestrike,itknowinglyperformed work which but for the strike would have been performed by theemployees of the primaryemployer.In contrast,the record in the instant case disclosesthatConcord'ssubcontracting of its work and closing of its plant were the result oflegitimate business considerations in no way related to a concurrent strikeby itsemployees.Thus,Respondent did not picketConcord's premises untilalmost 2 monthsafter Concordhad begun subcontracting its work to S.N.S.Distributing Service and some 3 weeksafterConcord had completelyabandoned its plant.In these circumstances, it cannot be said thatConcord's actions were devised to avoid the consequences of a strike by itsemployees or that S.N.S.DistributingService didwork whichotherwisewould havebeen performedby Concord's employees.4 In the circumstances of this case,where Respondent'sunlawfulconduct was directed only against those employers doing business withConcord Fabrics Inc., we do not believe the Administrative Law Judge'srecommended Order prohibitingall secondaryactivity,regardless of theprimary employer, is warranted.We shall,however,in accordance with ourusualpractice,prohibit such conduct against any othersecondaryemployers where an object is to force or coerce them to cease doing businesswith Concord FabricsInc. See,e.g.,JourneymenPlasterers' Protective andBenevolentSociety of Chicago, Local No. 5, AFL-CIO (Royal-Rin Builders,Inc.; Imperal Carpentry, Inc., etal.),158 NLRB 1608, 1619.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILL NOTinduce or encourageany individ-ual employed by S.N.S. Distributing Service,Newburgh Dyeing Company,PintoService Cor-poration, or any otherperson engaged in com-merceor in an industryaffectingcommerce, toengage in a strike or a refusalin the course of his211 NLRB No. 62 470DECISIONSOF NATIONALLABOR RELATIONS BOARDemploymentto use,manufacture,process,trans-port,or otherwisehandle or work on any goods,articles,materials,or commoditiesor toperformany services;or threaten,coerce,or restrain thesaid persons,or any otherpersons engaged incommerce or in anindustryaffecting commerce,where in either case anobject thereofis forcing orrequiringany of the above or any otherpersons tocease doing businesswith Concord Fabrics Inc.DISTRICT 65,DISTRIBUTIVEWORKERSOF AMERICA(LaborOrganization)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.Thisnotice must remain posted for 60 consecutivedays from the date of posting and must not bealtered,defaced,or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard'sOffice,Federal Building, 16th Floor, 970Broad Street,Newark,New Jersey 07102,Telephone201-645-2100.DECISIONTHOMAS A. Ricci,Administrative Law Judge: A hearingin this proceeding was held on three hearing dates,November 26 and 27,1973, andJanuary 21,1974, oncomplaint of the General Counsel against District 65,DistributiveWorkers of America,here called the Respon-dent.The initial charge was filed on September7, 1973, byS.N.S.DistributingService,and complaint issued onOctober16,1973.The issue presented is whether theRespondent violated section 8(bx4)(i)(B),and 8(b)(4)(ii)(B),of the statute.- Briefs were filed by the GeneralCounsel and the original Charging Party.Upon the entire record and from my observation of thewitnesses I make the following:Company itself does business in a number of locations, butthe only one with which this case is concerned is anoperation it ran for some years in North Bergen, NewJersey.Here,with machinery and about 70 employees, itreceived and finished cloth,cut it into appropriatequantities,folded it and placed it on boards,stacked it all,and shipped it to customers.Concord does more than$50,000 of business annually from out-of-state sources.S.N.S.Distributing Service has for some years been inbusiness at Carlstadt,New Jersey. Its employees, againwith the same kind of machinery used by Concord atNorth Bergen,do precisely the same type of work, i.e.,receive finished fabrics, cut it and fold it and roll it onboards,stock it, and ship it to purchasers.S.N.S. is, andhas always been,only a service company doing work forothers;itdoes not own any of the cloth, in any form or atany time.It performs these services for about 25 companieslike Concord on a strictly contract basis.As of the time ofthe events giving rise to this case,ithad never donebusiness with Concord.S.N.S. does more than$50,000 ofbusiness from out-of-state sources.Newburgh Dyeing Company has a plant in the City ofNewburgh,New York State,where it dyes and finishesgray and raw cloth, with about 80 employees. It does notown any of the fabrics;it receives cloth belonging to thecompanies which utilize its services,dyes and finishes it,stores it,and then ships it as directed to the purchasercustomers of the owners of the cloth.Newburgh itself hasabout 200 customers who do business with it;among thesefor the past 2 years has been Concord.Newburgh receivesover$50,000 annually from out-of-state customers inpayment for its services.Pinto Service Corporation is also a service company; itfolds,refolds, and bundles second quality or irregularpieces of fabric,stores it in its premises on behalf of thecompanies who do business with it, and then ships it to thepurchaser customers of the owners of the cloth.Like S.N.S.and Newburgh, Pinto also does not own any of thematerial it works on.Eight years in this business, itoperates with 30 or 35 employees,has about 15 customers,and has done work for Concord all this time.Pinto receivesover$50,000 annually for work performed on behalf ofout-of-state customers.Ifind that Concord Fabrics,Inc., S.N.S. DistributingService,Newburgh Dyeing Company,and Pinto ServiceCorporation are engaged in commerce within the meaningof the Act.FINDINGS OF FACT1.COMMERCE;THE BUSINESSINVOLVEDThis is a secondary picketing case,inwhich theRespondentUnion is charged with putting unlawfulpressureupon neutral or secondary employers, as aroundabout method for winning its labor dispute with theprimary employer.The primary company is ConcordFabrics,Inc.,which both produces and buys raw and graycloth,dyes and finishes it (called converting),cuts and putsiton rolls, and sells it to purchasing customers of all kinds.In its total operations, Concord has some portions of thesevarious functional steps of its business performed by othercompanies on a regular contract payment basis. TheII.THE LABOR ORGANIZATION INVOLVEDI find that District 65, Distributive Workers of America,is a labor organizationwithin the meaning of Section 2(5)of the Act.III.THE UNFAIR LABOR PRACTICESA.ThePertinentFactsThe Respondent represented the employees in Concord'sNorth Bergen place of business for some years;its lastcontract expired on June 30, 1973. In the spring of the year,Concord advised the Respondent it intended to discontin- DISTRICT 65, DISTRIBUTIVE WORKERS471ue entirely that operation and in its place have all thatwork performed by some other company. Its stated reasonwas economic necessity. Representatives of Concord andofDistrict 65 discussed this matter a number of timesbefore June 30; no agreement of any kind was reached,and the contract expired by its terms at the end of June. Afew days later Concord decided with finality it would closethe location; it advised District 65 of this decision by letterdated July 6. On July 9, it dismissed 55 employees and onAugust 17 the remainder, about 20 persons. Four or fiveoffice clerical employees were transferred to Concord'sNew York City main office, where they have sincecontinuedworking.By August 17 also, part of themachinery at NorthBergen wassold; the building hasstood unoccupied ever since, Concord's lease for theproperty having a number of years yet to run.On about July 10, David Caplan of Concord spoke toSamuel Sales of S.N.S. and said he wished to send some ofhis work to him right away. Sales agreed to do it, and thematerial began to arrive at the S.N.S. plant in a few days.The two men, Caplan andSales, had spoken some monthsearlier while Caplan was canvassing the market for prices,and the understanding in July was Concord would paywhat price Sales had quoted earlier. S.N.S. has since thattime continued to do precisely the kind of work previouslyperformed by some of Concord's former employees atNorth Bergen-receiving all kinds of fabric, rolling, cuttingand folding it, storing it, and sending it, on instructionfrom Concord, to the purchaser consumers, retail andwholesale, of Concord.Agents of the Union talked to Concord officers after theclosing of the North Bergen operation, attempting topersuade them to reopen it, to rehire some if not all of thedischarged employee members of District 65. The employ-ees of S.N.S. are represented by another union, TextileWorkers of America. Unable to persuade Concord torevert to its old method of doing business and to hire itsmembers again, District 65 decided to resort to indirectpressure to achieve its objectives, i.e., to prevail in itsdispute with Concord, the primary employer. As VicePresident Al Dicker, of District 65, said at the hearing:". . . we were going to be hitting Concord all over, thatwould be at dye plants, finishing plants, other locationswhere they had any goods and in thoselocationsthe Unionwas going to try to stop all goods from coming out."Perhaps a week after S.N.S. had begun doing Concord'swork, Dicker told Sales that District 65 would picket hisplace of business unless S.N.S. ceased doing business withConcord.Sales refusedto do so. On September 7, theRespondent established a picket line in front of the S.N.S.plant; it remained there until late November, and wasremoved in compliance with a Federal district courtinjunction restraining picketing. A very substantial numberof scheduled deliveries to S.N.S. by truck were not madeduring the picketing because the drivers of the trucks,employed by other companies, refused to cross the picketline.On September 7, District 65 also, for the first time,The activities of the Respondent vis-a-vis Newburgh and Pinto wereadded to the complaint as proposed amendments during the first stage ofthis hearing,on November27, 1973,and the hearing was then adjourned toestablished a picket line at the now 1 month vacantConcord building in NorthBergen.In late August, Dicker also went to thepremisesof Pinto,in Brooklyn, and told one of the partners, Arthur Pinto,District 65 would picket his shop if Pinto did not stopdoing business with Concord. Pinto refused, saying such aconcession meant discharging about 75 percent of his totalcomplement of employees. Dicker then proposed a way outfor Pinto: If that company would agree not to ship outfrom its premises any of Concord's goods-i.e., receive it,process it, completely prepare it, store it, but never sendany of it to Concord'scustomersas it had alwaysdone-District 65 would not picket the place. Afterthinking about the threat of the picket line, Pinto yielded tothe half measure, indirect restraint upon its business. Butwhen Dicker proposed having a few of his men wanderabout inside Pinto's shop to be sure no Concord fabricsever left the place, Pinto balkedagain.In the end it wasagreed, still, of course, as the alternative to the pure andsimple picket line threat, that District 65's representativeswould stand outside the building at the loading docks andcheck out each and every carton of fabrics leaving thepremisesto be certain nothing ever went out that belongedto Concord. The agents of District 65, varying in numberfrom two to six each day, have been picketing Pinto'spremisesever since, and were still there on the last day ofthe hearingin this case,on January 21, 1974. And all ofConcord's fabrics, on which Pinto's employees haveworked throughout the entire period, were simply standingidle in that plant, with District 65 effectively enforcing itswill upon the Pinto operation and its employees.On November 8, 1973, Patton, another District 65 vicepresident,went to the offices of the Newburgh DyeingCompany, in Newburgh, New York, and invited thatcompany to cooperate with the Respondent by discontinu-ing the business it was doing with Concord. When JamesPaladino, of Newburgh, refused, Patton said he wouldpicket the plant. On November 12, 1973, District 65established pickets at Newburgh's premises; they were stillthere on January 21, 1974. Paladino's best recollection ofthe legend on the picketsigns was:"Concord Fabrics onstrike.Newburgh Dye is doing work for Concord Fabrics.Please do not handle piece goods. District 65." The picketseffectively interferedwithnormal deliveries to thatcompany,even as lateas 1 week before January 21.B.Conclusions,-Purported DefensesIfind,as alleged inthe complaint, that by threat to.picket their premises, as voiced by Dicker to S.N.S. andPinto, and by Patton to Newburgh, and by conduct ofDistrict65 in picketing the premises of S.N.S. andNewburgh and in placing "observers" at the entrances ofthePintoplant,theRespondent violated Section8(b)(4)(ii)(B) of the Act. I also find that by placing thepickets as set out above, and the "observers" at the Pintopremises, the Respondent violated Section 8(b)(4)(i)(B) ofthe Act.'No clearer picture of secondary, as distinguished fromafford theRespondent adequate time to respond to theadded unfair laborpracticeallegations.Thereafter Newburghfiled its own charge against theRespondent-Case2-CC-1304 in theNew York Regional Office and Pinto(Continued) 472DECISIONSOF NATIONALLABOR RELATIONS BOARDprimary, pressure upon employees and employers could beproved than is shown on this record. The employees of allthe three companies-S.N.S., Newburgh, and Pinto-arerepresented by unions other than District 65. However theRespondent'sremainingdisagreement with Concord inAugust and thereafter be named-evenassumingthere canbe a "labor dispute" with an employer no longer engagedin the businesswhose employees were once represented bya labororganization-there simply existed no labor disputebetween District 65 and the other companies. All that theRespondentwanted of them, as evidenced not only by theclear factsbut indeed by Dicker's own words to them atthe timeof the events, was that they literally "cease doingbusiness"with its primary opponent--Concord.2 New-burgh and Pinto were doing no more in 1973 in theirbusinessrelationships with Concord than they had beendoing for years. To S.N.S. Concord became just one morecustomer amongthe many it always had. These were thetrue innocent bystanders whom the statute was expresslyintended to insulate from the labor disputes of others. TheRespondent's determination to force Concord to dobusinessinaccordancewith the economic conceptsdeemed proper by the Union, regardless of the method-lawful or unlawful-it cared to use, is beyond question,and its widespread and total disregard for the statutoryproscriptions must be stopped.A number of arguments are made in defense, some basedupon conclusionary assertions bearing virtually no rela-tionship to the facts. The majorone seemsto be thatS.N.S., if not the others, was not a neutral, or secondaryemployer, but an ally of Concord in its dispute withDistrict 65. The support for this "ally" theory is said to bethe following facts, or asserted facts: (1) S.N.S. knew ofConcord's intention to close the North Bergen plant beforeJune 30, the expiration date of the Respondent's contract;(2)Concord oncesuggestedS.N.S.might leave its ownpremisesand take over the Concordlease atNorthBergen,to do both its [S.N.S.'] own business plus what it might doforConcord under contract; (3) Concord and S.N.S.discussed the idea of Concord later doing business withS.N.S. while District 65 was talking the problem over withConcord during April and May; (4) District 65 was onstrikeagainstConcord while S.N.S. was doing "struck"work. Theseassertions,plus others only hinted at obliquelyby Respondent's counsel and Dicker at the hearing,bespeak a "clean hands" theory of defense, and it is thatsomehow Concord defrauded the Union in closing theshop, was dishonestin claimingeconomic need,3 did notdeal with it in good faith-honestly make a fair effort atpreserving the jobs of the Union's members. At one pointtheRespondent disclaimed such a theory-that miscon-did the samein the BrooklynRegional Office-Case 29-CC-396 Thesecharges apparently were filed as prerequisites for furtherapplication by theGeneral Counsel for injunctions under Sec.10(1) of the statute inthe UnitedStatesDistrict Courtfor the Southern District ofNew York.The two caseswere then transferredby theGeneral Counsel to the Board'sNewarkRegional Office and joinedwith Case 22-CC-549 in the properinterests ofadministrative regularity.2Thepertinent language from the statute reads as follows:It shall be an unfair labor practice for a labor organization or itsagents... (4)(i) toengage in, or to induce or encourageany individualemployed byany person engaged in commerce or in an industryaffecting commerce to engage in, a strike or a refusal in the course ofduct,whether criminal misbehavior or statutory unfairlabor practices, by the primary employer excuses secondaryaction-threatorinducement-by the Union againstneutral and secondary companies.But Iview the totality ofthedefenseas nomore than just that; in fact theRespondent filed Labor Boardchargesagainst Concordallegingitviolated Section 8(a)(3) and (5) of the Act byrefusingto bargain with it in good faith, and by dismissingits employees. The chargewas dismissed.But the law is clear in any event. "To the extent that thisdefense amounts to a relianceon a `cleanhands' doctrine,it is rejected; the fact that an employer may be violatingtheAct is no justification for proscribed conduct by aunion, either in retaliation or in defense."UnitedMineWorkers of America,160 NLRB 913. "No matter howlegally unfair the primary employer's conduct may be theunion may not use the weapon, either in retaliation ordefense, of a proscribed 8(b)(4XA) and (B) picket line."Superior Derrick Corp. v. N.LRB.,273 F.2d 891 (C.A. 5,1960).And even where the primary employer is in factengagingin conduct violative of Section 8(a)(3) and (1) ofthe Act, it does notexcuse illegalconduct in violation ofSection 8(b)(4) by a Respondent Union. "One unfair laborpractice does notexcuseanother."PlumbersUnion ofNassau County, Local 457,131 NLRB 1243.The record does not clearly reflect the exact wording ofthe signs carried by the pickets at either S.N.S. orNewburgh. Sales, of S.N.S., recalled the picket legend as:"Concord on Strike. S.N.S. Doing Work Formerly Per-formed by Concord Employees. Locked Out." Dickertestified that the sign at S.N.S. read: "S.N.S. is aneconomic ally of Concord Fabrics, whose employees areon strike. Please do not patronize." It takes more than thewords of the Respondent's vice president, whether voicedin defense at the hearing or written on his pickets' signs, toprove the fact of a strike setting or the validity of a legalargument.The ally theory of defense for secondarypicketing started withDouds v. Metropolitan Federation ofArchitect (Ebasco),75 F.Supp. 672 (D.C.N.Y., 1948), wasclarified in the Second Circuit Court,N.L.R.B. v. BusinessMachines and Office Appliance Mechanics Conference Board(Royal Typewriter Co.),228 F.2d 553 (C.A. 2, 1955), andwas reaffirmed thereafter. The cardinal rule was oncestated that to be deemed a neutral the secondary employermust at least appear to be "wholly unconcerned in thedisagreement between an employer [the primary one] andhis employees." The fact that District 65 was unable,despite a certain amount of talk, to persuade Concord toabandon its intentionof closingdown the North Bergenoperation, certainly can be said in the end to have"concerned" S.N.S., for had the results of the talk beenhis employment to use,manufacture, process,transport, or otherwisehandleor work on any goods,articles,materials, orcommodities or toperform anyservices;or (ii) to threaten, coerce,or restrain any personengaged in commerce or in an industry affecting commerce,where ineither casean objectthereof is. . . (B) forcing or requiringany personto cease using,selling,handling,transporting,or otherwise dealing inthe productsof any otherproducer,processor,or manufacturer, or tocease doing businesswith any otherperson ... .3The Respondent's offer to prove that in a trade journal publishedduring the events it was reportedthat Concord Fabric, Inc., was operatingprofitablywas rejected. DISTRICT 65, DISTRIBUTIVE WORKERSotherwise it would not -have acquired another customer towork for. But this is not the "concern" of which the casesspeak. All S.N,S: did was establish a business relationshipwith Concord as it already had with any other customers."Since the object of every secondary boycott is really tocause a cessation of businessbetween two independentcompanies, the Labor Act's prohibitions would be nullifiedifa union were allowed to claim that the very businessrelationshipit seeks toend makes both parties `primary'employers,"N.L.R.B. v. Milk Drivers Local 584,341 F.2d29 (C.A. 2, 1965), enfg. 146 NLRB 509.When canvassing the market to learn what it would costhis company to have the North Bergen work performedunder contract by strangers, Caplan toyed with the ideaS.N.S. might move right into the Concord leased building.This, of course, would have meant moving the S.N.S.employees into the Concord plant, using perhaps some ofConcord's existingmachinery, and merging with, or maybejust replacing, the old cadre of employees with a newgroup. Aware that this would create problems, Sales, ofS.N.S., had the officers of District 65 discuss the idea withagents ofTWA, the union representative of his ownemployees. Discussion led nowhere, and Sales washed hishands of the entire proposal; he was not going to embroilhimself with the troubles of Concord. And when he didaccept Caplan's offer to send him work, he simply mingledConcord's work with that of his other customers, continuedto use the same employees he always had, and made nochange whatever in his method of operations.As to the idea S.N.S. was working on "struck" goods andthereby made itself an ally of the primary employer, theassertionreallymerits no comment at all. There was nostrike;all that happened is that the primary employermade an economic decision, carried it through, anddiscontinueda businessoperation where once District 65had a representative status. To characterize some unionmembers patrolling an abandoned building as strikers is tomouth words withoutmeaning.4Sometimes the collective-bargaining process works to the advantage of a union;sometimesitdoes pot. The resultant reality is not alteredby the possibility the employer representatives may haveasked the bargainingagent,during negotiations, not tostrike.None of the principles ofEbasco, Royal Typewriter,etal.,!are apposite at all. And this is equally true ofBreweryWorkers Union, No. 8,148 NLRB 728, the Board decisionprimarily cited by the Respondent. The one thing thatsurely cannot be said of the case at bar is that any of thesecondary employers "knowingly does work which wouldotherwise be done by the striking employees of the primaryemployer."The Respondent moved for dismissal of the entirecomplaint on the ground that all these companies are partand parcel of the garment industry, excluded, it is argued,by statutory proviso from application of Section 8(b)(4)(B)of the Act. A considerable amount of cloth and other4Warehouse Union Local 6,153 NLRB 1051, 10645And shortlyafter Pinto filed its charge againstthe Respondent, anagent of TeamsterLocal 707 appearedat itsdock while a truck belonging toCarolinaFreight was unloading a shipmentof fabrics being delivered toPintoThe Teamsteragent toldthe driver to stop what he was doing, andexplained to Pinto the reason was because hislocal was in sympathy withDistrict 65. The truckwas unloaded and the materialdriven away.I credit473fabrics produced, processed, and sold to consumers andother enterprises by these companies is eventually used inthe garment industry, in the production of clothing. Theproviso in question, however, is expressly limited to"persons in the relation of a jobber, manufacturer,contractor, or subcontractor working on the goods orpremisesof the jobber or manufacturer or performing partsof an integrated process of production in the apparel orclothing industry."And the legislative history clearlyshows it was intended to relate only to the integratedprocess of production, that is,designing garments,cuttingcloth to size and pattern, operating sewing machines, andthe complex ownership of the clothingitself,enmeshingowner and contractorinto a singleball of wax. Congres-sional provisos are to be read literally, and not to beexpanded ona case-to-casebasis.Were there any merit tothis defense of the Respondent, it would follow any textileproducing mill in the country, to say nothing of chemicalproducers of yarn synthetics and the cotton fields,themselves, could be picketed by a union seeking toenforce economic demands upon a clothing manufacturerin New York City.Dicker testified, at the hearing, that the Pinto Company,with no pressure at all from District 65, volunteered tocooperate by freezing all Concord's merchandise in itsplant, and in that way hamstringing the business Pintoused to do work with Concord. Dicker did not in so manywords say it was Pinto's idea and not his, that the businessbetween the primary and the secondary company be cutoff, but he spoke as though that fact were understood. I donot believe the hinted purport of his words, and I wouldnothave believed him had he spoken clearly andunequivocally to that effect. Dicker even tried to make itappear it was Mr. Pinto who desired to have the"observers" of District 65 stand at his loading dock andinspect every carton leaving the place.I rather credit Arthur Pinto. He quoted Dicker as sayingif the Pinto Company did not stop doing Concord's work,"he [Dicker] would put pickets around our place."It seemsthat in Pinto's mind, in Brooklyn, unlike the city ofNewburgh, the pickets of District 65 might be veryeffective and as he did not want to release his employees,he agreed to the checkout system to be supervised byDickey'sagents.InNovember, when the Federal courtinjunctionissued againstDistrict 65, Concord called Pintoto say it was now free to ship out the material, becauseDistrict 65 could no longer legally restrain anyone. QuicklyPinto tried to do this, but as it was loading up a truck toship out, Dicker called to say stop because as he read theinjunction it gave relief to S.N.S. but not to Pinto. AgainPinto put the stuff back in the attic. It then filed its owncharge against District 65. This was hardly the behavior ofa secondary employer anxious to surrender its neutrality,or enthusiastic to join forces with a stranger union.5That the Respondent threatened one neutral companyArthurPinto's testimony that he then called Dicker to complain aboutinterference with deliveries into the plant, and that Dicker ". . . said thatthe reason he's stopping the trucks from coming in, because we filed apetition for an injunction." The "petition for an injunction,"of course, wasreference to Pinto'scharge torestrainthe secondary pressure by theRespondent 474DECISIONSOF NATIONALLABOR RELATIONS BOARDafter another is so clear on this total record that of course italso appears from Dickey'stestimony even where heattempted to obscureit.Oncross-examination Pinto's"cooperation"was voiced as follows according to Dicker:"... Arthur Pinto said he would not ship out any Concordwork,but he wanted all of Concord'swork to go in therewithout any interference,because he said he would nothave to lay off anybody."Pinto's cooperation with District 65 was surrender topure threat.Itwould demean the judicial process toexplain at length why there is no merit in the ultimatedefense that because the victim of improper conductbowed docilely and accepted what at the moment seemedits inevitable lot, the illegal hurt to which he was subjectedmust be excused.And theRespondent's "observers," alsoplaced at the entrances of Pinto's place of business toenforce the Respondent's demandthat Concord'smaterialnot leave the premises,were no more than pickets underanother name.Theyno less induced and encouragedPinto's employees not to work at their normal task thanany pickets who ever walked a picket line. When early inDecember Arthur Pinto believed District 65 had beenenjoined from imposing its will upon other companies, ithad its employees load a truck with Concord'sgoods.Those same employees then had to unload the truckbecause the"observers"reported to the high officers of theRespondent,who saw to it that the observer's function washonored.IV.THE EFFECT OF UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in section III,above,occurring in connection with the operations of allfour of the companies discussed above,have a close,intimate,and substantial relation to trade,traffic,andcommerce among the several States, and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that the Respondent and its agents haveengaged in certain unfair labor practices, the statutoryscheme requires that an order be entered requiring them tocease and desist from such practices. The violations of theproscriptions of the statute revealed on this total record areso flagrant and extensive as to show a total disregard forthe dictates of law.The Respondent must therefore beenjoined not only to cease and desist from hereafter6 In the event no exceptions are filed asprovided by Sec.102.46 of theRules and Regulations of the NationalLaborRelations Board,the findings,conclusions,and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations,be adoptedby theBoard and becomeits findings,conclusions,and Order,and all objections thereto shall bedeemed waived for all purposes.violating Section8(bX4Xi)and (iiXB) with respect toS.N.S.,Newburgh,and Pinto and the employees of thesecompanies,but also with respect to any other companiesand their employees which do business with ConcordFabrics, Inc., wherever and whenever they operate. TheRespondent,in the circumstances,must also be ordered tocease and desist from such conduct with respect to anyother employers or employees.Uponthe foregoing findings of fact and conclusions oflaw, and upon the entire record,and pursuant to Section10(c) of the Act,I recommend the following:ORDER6Respondent, District 65, Distributive Workers of Ameri-ca, its officers,agents,and representatives,shall:1.Cease and desist from inducing or encouragingindividualsemployed by S.N.S. Distributing Service,Newburgh Dyeing Company, PintoServiceCorporation,or any other individuals employed in anindustryaffectingcommerce,to refuse in the course of their employment toperform services for their employers,and from threatening,coercing,or restraining the said employers or any otheremployer with an object of forcing any of the above or anyother person or employer engaged in an industry affectingcommerce to cease doing businesswith Concord Fabrics,Inc., orwith any otheremployer engaged in anindustryaffecting commerce.2.Take the following affirmative action necessary toeffectuate the policies of the Act:(a)Post at its offices and meeting halls copies of theattached noticemarked"Appendix." 7Copies of saidnotice,on forms to be furnished by the Regional Directorfor Region 22, after being duly signed by an authorizedrepresentative ofDistrict 65,DistributiveWorkers ofAmerica, shall be posted immediately upon receipt thereof,and be maintained by it for a period of 60 consecutive daysthereafter,in conspicuous places, including all places wherenotices to its members are customarily posted.Reasonablesteps shall be taken by Respondent to insure that noticesare not altered,defaced, or coveredby any othermaterial.(b)Sign and mail sufficient copies to the RegionalDirector for Region 22, for posting by S.N.S. DistributingService,Newburgh Dyeing Company,and Pinto ServiceCorporation, such employers being willing,at all placeswhere notices to their employees are customarily posted.(c)NotifytheRegionalDirector for Region 22, inwriting,within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.7 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals,the words in the notice reading"Posted byOrder of the National Labor Relations Board"shall read"Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."